         Case 1:19-cv-12608-WGY Document 1 Filed 12/30/19 Page 1 of 10




                         THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 GRACE MURRAY, on behalf of herself and               :
 others similarly situated,                           :   CIVIL ACTION FILE NO.
                                                      :
        Plaintiff,                                    :
                                                      :
 v.                                                   :   COMPLAINT – CLASS ACTION
                                                      :
 GROCERY DELIVERY E-SERVICES USA                      :
 INC. DBA HELLO FRESH                                 :
                                                      :
        Defendant.                                    :
                                                      :
                                                      :
                                                  /

                                     Preliminary Statement

       1.      Plaintiff Grace Murray brings this action to enforce the consumer-privacy

provisions of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal

statute enacted in 1991 in response to widespread public outrage about the proliferation of

intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,

745 (2012).

       2.      The Plaintiff alleges that Grocery Delivery E-Services USA Inc. DBA Hello

Fresh (“Hello Fresh”) sent telemarketing calls to her and other putative class members listed on

the National Do Not Call Registry without their prior express written consent.

       3.      Because telemarketing campaigns generally place calls to hundreds of thousands

or even millions of potential customers en masse, Plaintiffs bring this action on behalf of a

proposed nationwide class of other persons who received illegal telemarketing calls from or on

behalf of Defendant.
            Case 1:19-cv-12608-WGY Document 1 Filed 12/30/19 Page 2 of 10




         4.      A class action is the best means of obtaining redress for the Defendant’s wide-

 scale illegal telemarketing and is consistent both with the private right of action afforded by the

 TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                                Parties

         5.      Plaintiff Grace Murray currently resides in Massachusetts in this District, as she

 did at all relevant times during the conduct alleged in the Complaint.

         6.      Defendant Grocery Delivery E-Services USA INC. DBA Hello Fresh is

 headquartered in New York.

                                        Jurisdiction & Venue

       7.        The Court has federal question subject matter jurisdiction over these TCPA

claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

       8.        The Court has personal jurisdiction over Hello Fresh because it makes

telemarketing calls and delivers its product into this District, as it did with Ms. Murray.

       9.        Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to the claim occurred in this District, as the telemarketing calls at

issue were made into this District.

                                         TCPA Background

         10.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

 telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

 can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

 No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).
         Case 1:19-cv-12608-WGY Document 1 Filed 12/30/19 Page 3 of 10




The National Do Not Call Registry


       11.     The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2).

       12.     A listing on the Registry “must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator.”

Id.

       13.     The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry and provides a private right of

action against any entity that makes those calls, or “on whose behalf” such calls are promoted.

47 U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).

The Growing Problem of Automated Telemarketing


       14.     “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),

https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC

chairman).

       15.     “The FTC receives more complaints about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-
           Case 1:19-cv-12608-WGY Document 1 Filed 12/30/19 Page 4 of 10




consumer-protection-federal-communications-commission-

rulesregulations/160616robocallscomment.pdf.

          16.   In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,

compared with 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017 National

Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-

events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.

          17.   Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years.

          18.   According to online robocall tracking service “YouMail,” 4.8 billion robocalls

were placed in August 2019 at a rate of 154.2 million per day. www.robocallindex.com (last

visited December 30, 2019). YouMail estimates that 2019 robocall totals will exceed 60 billion.

See id.

          19.   The FCC also has received an increasing number of complaints about unwanted

calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data (last

visited August 7, 2019).
         Case 1:19-cv-12608-WGY Document 1 Filed 12/30/19 Page 5 of 10




                                      Factual Allegations

Calls to Ms. Murray

        20.   Plaintiff Murray is a “person” as defined by 47 U.S.C. § 153(39).

        21.   Ms. Murray’s telephone number, (XXX) XXX-1476, is listed on the National Do

Not Call Registry and has been since January 12, 2006.

        22.   Ms. Murray’s telephone number, (XXX) XXX-1476, is a residential telephone

number that is not used for business purposes.

        23.   Ms. Murray signed up for a Hello Fresh trial subscription in late 2015 or early

2016.

        24.   Ms. Murray ended her trial subscription after a single meal delivery.

        25.   In fact, on January 5, 2016, the Plaintiff received the following e-mail:



                                                 We're so appy!

                                                               • Download our app now for

                                       iPhone and iPad!




                                 We'll Miss You!
          Case 1:19-cv-12608-WGY Document 1 Filed 12/30/19 Page 6 of 10




                  •   Hi Grace,

My name is Seth Goldman and I'm the CEO here at HelloFresh US.


I heard that you recently deactivated your Classic Box Classic - 3 meals per week for 2
people, so I wanted to send you a quick note to thank you for being a part of the
HelloFresh family.




Thanks again for being a part of the HelloFresh family. We really hope to see you again
soon!


As always, Happy Cooking!




        26.    Several years later, in 2018, she began receiving calls from Hello Fresh.

        27.    The calls were telemarketing in purpose, designed to solicit Ms. Murray to

 purchase Hello Fresh services again.

        28.    Ms. Murray was not interested and informed the callers of that.
          Case 1:19-cv-12608-WGY Document 1 Filed 12/30/19 Page 7 of 10




         29.     In fact, Ms. Murray specifically requested that she be placed on the Internal Do

 Not Call List of Hello Fresh.

         30.     However, the telemarketing calls to her continued.

         31.     In total, Ms. Murray believes she received at least 15 telemarketing calls.


                                       Class Action Allegations

        32.      As authorized by Rule 23(b)(2) or (b)(3) of the Federal Rules of Civil Procedure,

Plaintiff brings this action on behalf of classes of all other persons or entities similarly situated

throughout the United States.

         33.     The class of persons Plaintiff proposes to represent is tentatively defined as:

         National Do Not Call Registry Class: All persons in the United States whose (1)
         telephone numbers were on the National Do Not Call Registry for at least 31 days,
         (2) but who received more than one telemarketing calls from or on behalf of Hello
         Fresh (3) within a 12-month period, (4) from four years prior the filing of the
         Complaint.

 This is referred to as the “Class”.

         34.     Excluded from the Class are counsel, the Defendant, and any entities in which the

 Defendant have a controlling interest, the Defendant’s agents and employees, any judge to whom

 this action is assigned, and any member of such judge’s staff and immediate family.

         35.     The Class as defined above are identifiable through phone records and phone

 number databases.

         36.     The potential members of the Class number at least in the thousands.

         37.     Individual joinder of these persons is impracticable.

         38.     The Plaintiff is a member of the Class.
         Case 1:19-cv-12608-WGY Document 1 Filed 12/30/19 Page 8 of 10




       39.     There are questions of law and fact common to Plaintiff and to the proposed

Class, including but not limited to the following:

               (a) whether Defendant systematically made multiple telephone calls to members
                   of the National Do Not Call Registry Class;

               (b) whether Defendant made calls to Plaintiff and members of the Classes without
                   first obtaining prior express written consent to make the calls;

               (c) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (d) whether members of the Classes are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.


       40.     Plaintiff’s claims are typical of the claims of members of the Class.

       41.     Plaintiff is an adequate representative of the Class because her interests do not

conflict with the interests of the Class, she will fairly and adequately protect the interests of the

Class, and she is represented by counsel skilled and experienced in class actions, including

TCPA class actions.

       42.     Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or their agents.

       43.     The likelihood that individual members of the class will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.


                                   FIRST CAUSE OF ACTION

                             Telephone Consumer Protection Act
                                (Violations of 47 U.S.C. § 227)
                        (On Behalf of Plaintiff and the Autodialed Class)
            Case 1:19-cv-12608-WGY Document 1 Filed 12/30/19 Page 9 of 10




       44.      Plaintiff repeats the prior allegations of this Complaint and incorporates them by

reference herein.

       45.      The foregoing acts and omissions of Defendant and/or its affiliates, agents, and/or

other persons or entities acting on Defendant’s behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making telemarketing calls, except for emergency

purposes, to the Plaintiff and the Class despite their numbers being on the National Do Not Call

Registry.

       46.      The Defendant’s violations were negligent, willful, or knowing.

       47.      As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff and

members of the Class presumptively are entitled to an award of between $500 and $1,500 in

damages for each and every call made.

       48.      Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on

Defendant’s behalf from making telemarketing calls to numbers on the National Do Not Call

Registry, except for emergency purposes, to any cellular telephone number in the future.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the

following relief:

       A.       Certification of the proposed Class;

       B.       Appointment of Plaintiff as representatives of the Class;

       C.       Appointment of the undersigned counsel as counsel for the Class;
        Case 1:19-cv-12608-WGY Document 1 Filed 12/30/19 Page 10 of 10




       D.      A declaration that Defendant and/or its affiliates, agents, and/or other related

entities’ actions complained of herein violate the TCPA;

       E.      An order enjoining Defendant and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf from making autodialed calls, except for emergency

purposes, to any cellular telephone number in the future.

       F.      An award to Plaintiff and the Class of damages, as allowed by law; and

       G.      Orders granting such other and further relief as the Court deems necessary, just,

and proper.


                                      JURY DEMAND

       Plaintiff requests a jury trial as to all claims of the complaint so triable.



Dated: December 30, 19                PLAINTIFF, on behalf of himself
                                      and others similarly situated,


                                      /s/ Anthony Paronich
                                      Anthony Paronich
                                      Email: anthony@paronichlaw.com
                                      PARONICH LAW, P.C.
                                      350 Lincoln Street, Suite 2400
                                      Hingham, MA 02043
                                      Telephone: (617) 485-0018
                                      Facsimile: (508) 318-8100
